TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-03-00635-CV



        Nance & Duncan, P.L.L.C., Joseph F. Duncan, and Glynn D. Nance, Appellants

                                                       v.

                Cox Newspapers, L.P. d/b/a Austin American-Statesman, Appellee




                FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
               NO. 270452, HONORABLE ORLINDA L. NARANJO, JUDGE PRESIDING




                                MEMORANDUM OPINION


                 Because appellants Nance & Duncan, P.L.L.C., Joseph F. Duncan, and Glynn D. Nance

have failed to arrange for the timely filing of a clerk=s record and have failed to submit a status report

regarding their appeal, we will dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b),

(c).

                 The Clerk of this Court filed appellants= notice of appeal on October 17, 2003. On

December 3, 2003, the Clerk of this Court requested a response from the county clerk=s office of Travis

County regarding the status of the clerk=s record. We received no response. By letter dated January 20,

2004, the Clerk of this Court requested from appellants a status report regarding this appeal by January 30

and informed the parties that a failure to timely respond to this request would result in dismissal of the appeal
for want of prosecution. To date, appellants have failed to respond to the request.

                Accordingly, we dismiss the appeal for want of prosecution on our own motion. See id.

42.3(b), (c).




                                                __________________________________________

                                                Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: February 20, 2004